On re-hearing.

Ray, J.
This case, on a motion for re-hearing, has-been argued the second time, and we are earnestly asked to recede from the ruling heretofore made; and in support thereof numerous authorities have been cited and urgently pressed upon our attention, as establishing a doctrine directly the reverse of the one announced in the opinion heretofore delivered. It is not pretended that the ruling already made is not supported by the authorities cited- and relied upon in that opinion; but it is *183insisted, that it is in direct conflict with other controlling decisions of this court, to which our attention was not called through inadvertence of counsel, and which it is claimed assert the correct doctrine upon the question involved. These decisions are cited in the brief of counsel. It may be conceded in the outset, that some few of them do assert a contrary doctrine, of which the cases of McKeon v. Railway Co., 43 Mo. 405 ; Karle v. Ry. Co., 55 Mo. 476 and Whalen v. Ry. Co., 60 Mo. 327-8, are types; and it may also be conceded that many others (not altogether analogous to the case at bar) assert in general terms, that “when instructions are given, although taken separately each might be exceptionable; yet, if taken as a whole, they contain a correct exposition of the law of the case, the judgment will not be reversed.” Of this class, the case of Williams v. Vanmeter, 8 Mo. 342; Pond v. Wyman, 15 Mo. 175, and others, are types. While the want of uniformity as well as actual conflict, apparent in our decisions, on this point, is greatly to be regretted, the question still recurs .■which class of rulings is best supported by principle and authority and will best subserve the ends of justice, that adopted in the original opinion herein ; or that to which we are asked to conform our ruling by the counsel for plaintiff. In the class of cases relied on by plaintiff, where it is held ‘ ‘ that the error or defect of one instruction may be cured or supplied by another,” it will be seen, upon inspection, that the statement is qualified by the proviso, that the two instructions must not be inconsistent or misleading. 6 Mo. 323, and 50 Mo. 482, supra. It will also be seen that the doctrine has more frequently been applied to a class of cases, where the errors condoned were less glaring and dangerous than the one condemned in the case at bar.
The general doctrine on this subject is well stated in the case of Thomas v. Babb, 45 Mo. 384, where it is, *184in effect, held that “ an instruction which hypothecates a state of facts and upon their existence directs a verdict, is improper unless all the facts are hypothecated which are necessary to sustain a verdict.” Also, “that each instruction as far as it goes, should be correct in itself; all must be consistent with each other and the whole taken together must present but one doctrine.” That the instruction in question is vicious and objectionable and ought never to have been given, is conceded. But the controversy is as to the degree of this vice, on the one band claimed to be curable, and on the other said to be wholly indefensible and incurable. The first instruction submits the facts relied on’ by plaintiff and if the jury believe them proved, then they have been authorized by the court to find the verdict in his favor. And the authority to find such verdict in that event, is tantamount to a direction to do so. In effect, if not in terms, the court declares that if the submitted facts are proved the law entitles the plaintiff to their verdict, and if this is so it is their duty to so find, and they can do so. Why should they consider or determine any other facts, otherwise submitted, in other instructions. They have the court’s declaration that this is the whole case, which is thus put before them in one instruction. If other instructions require further findings of the facts they are manifestly two rules for the guidance of the jury, either of which they may follow, but their general verdict would not disclose which. All the instructions, it is true, are read to the jury, and they must suppose that they are all for their consideration and guidance, but this purpose may be defeated by a single defective instruction of this kind. It purports to cover the entire case, and authorizes a verdict; the whole series of instructions' can do no more. Nor is the view we hold in this behalf any reflection upon the intelligence of the jury in their province as triers of the fact. The primary *185idea in our law, in this behalf, is that the jury are presumed not to be learned in the- law, and are to be instructed by the court as to the law, upon the various supposed states of facts submitted.
After a general verdict for the party, in whose behalf an error like this has been committed, there can be, we fear, no means of knowing that the jury have modified and corrected such ah instruction, by disregarding its authority to make up their verdict thereon, which is; in effect, the claim of plaintiff, and besides, in so doing, they would be burdened -with a duty which the law imposes on the court, and 'the whole theory of the law, upon which instructions are authorized or required, would be thereby reversed. The rule announced in many of the decisions that instructions should be considered in their combination and entirety, and that if correct in the whole as an exposition of the law of the case, the judgment should not be reversed, although a particular instruction may not be right or may be defective or erroneous, is in principle, we think, not applicable to the case at bar. Conceding the correctness and propriety of the rule, it is inapplicable when the particular instruction, though objectionable, directs no finding and, when, under the modification of the other instructions, which as a whole are correct it may be justly presumed to be harmless and without prejudice ; but on principle cannot, we-think, be fairly applied, when, as in this case, the instruction is based exclusively on the evidence offered by and favorable to one party, and ignores that of the other and directs a conclusion to be drawn therefrom in favor of the one whose evidence is submitted, and against the other whose evidence is excluded. ’ Such an instruction is not a particular instruction, applicable to some facts or part of the case, but a general one and as comprehensive as the series, because it purports to embrace all the facts *186necessary to a finding and directs a verdict. It does not simply form a part of the series because it is entire and complete in itself.. It is one whole charge and complete exposition of the law of the case, and contains no-reference to any other instruction, or to the plea of the defendant, or the evidence in support of it. Where such is the character and extent of authority in any one instruction, the series of instructions taken all together cannot be regarded as consistent and harmonious and as-presenting one doctrine.
And farther the supposed harmlessness of the first instruction is based, we think, on an assumption that as the jury must be supposed to have given proper consideration to the instructions taken as a whole, they have in so doing modified and disregarded the authority of said first instruction to make a finding, although they may have believed that the facts submitted to them therein had been fully proved. But where there is a general verdict there is, as we have -before stated, no means of knowing whether this is so or not, as the verdict is in conformity with and not against the law as declared in the first instruction, which purports to submit all the material facts and authorizes a verdict and finding thereon.
In addition to cases cited in the original opinion, we add the following from our own adjudications, that of Jones v. Talbot, 4 Mo. 279, where it is held that, “Where erroneous instructions are given for one party, the error is not cured by giving for the other party instructions, explanatory or contradictory to those first given. The erroneous instructions should be expressly withdrawn from the jury.” In the case of Hickman v. Griffin, 6 Mo. 37, the court say that, “ Where the circuit-court gives erroneous instructions, the error is not cured by the fact that correct instructions accompanied them, as such erroneous instructions may mislead the jury.” See also Clay v. Railroad, 17 Mo. App. 629, and State *187v. McNally, 87 Mo. 644. We also append the following-cases from the Illinois court in support of our own ruling, viz: Ry. Co. v. Harwood, 80 Ill. 91, where the court say, “ The instruction asserted a right of recovery, under the circumstances named in it, without containing the requirement of any care or caution on the part of the deceased. In this, the instruction is manifestly wrong. And although other instructions given did contain such requirement, that did not cure the error. It left the jury at liberty to select and act upon either instruction, as might strike them as being most proper.” In the case of Ry. Co. v. Dimick, Adm'r, 96 Ill. 47, the court uses this language: “An instruction almost identical -with the above was condemned in Ry. Co. v. Harwood, 80 Ill. 83. It may be said that the defendant’s instruction gave the law on this subject accurately to the jury, but that is not -enough. Where a case is close in its facts, the instructions should state all the law accurately. The jury, not being judges of law, are as likely to follow a bad instruction as a good one.” In the case of North Chicago Rolling Mills Co. v. Morrisy, Adm’r, 18 A. & E. Ry. Cases, 48, this language is used by the Illinois court: £ £ The question of contributory negligence was raised and was a very important one in the case. This instruction entirely ignores the question of contributory negligence. It purports to be complete in its statement of what will authorize a recovery, and omits the requirement of any care or caution on the part of the deceased. In this respect the instruction is erroneous, as we have heretofore repeatedly held,” citing the above cases. We have cited and quoted from the above cases, because of their similarity to the one at bar and because they are in exact harmony with the ruling in this case, as well as many others of this court, cited in this and the original opinion herein. We might multiply citations and quotations from other 'courts to the same effect, but it is deemed unnecessary. After a care*188ful reconsideration of this question and an examination of the authorities cited, we feel constrained to adhere to the ruling heretofore made in the original opinion, both as being the better practice, sounder in principle and better supported by authority.
We may add that as upon a re-trial of the case the facts may or may not be the same, as important and material modifications therein may occur, we deem .it not advisable to now pass on and decide other questions which have been argued before us, the decision of which would not change the result. But the question, who are fellow servants has recently been before this court and our latest adjudications in that behalf have been announced since the trial and submission of this case and reference to them may now be made, for the direction of the trial court and parties so far as the principle and rule declared may be applicable to the facts of this case, upon a re-trial thereof. See Moore v. Railroad, 85 Mo. 588; McDermott v. Railroad, 87 Mo. 235, and Covey v. Railroad, 86 Mo. 635.
For these reasons the judgment of the trial court, as heretofore ruled, is reversed and the cause remanded.
In this opinion Judges Henry and Sherwood concur, and Norton and Black, JJ., dissent.